 Case 19-50680       Doc 81      Filed 04/29/20      Entered 04/29/20 23:57:33      Page 1 of 3



                            UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF CONNECTICUT
                                  BRIDGEPORT DIVISION

 IN RE:                                              : CHAPTER 13
 DANIEL THOMAS GUILFOILE                             : CASE NO. 19-50680-JAM
                                                     :
         Debtor                                      : April 29, 2020

                     STATEMENT OF BASIS FOR REFUSING CONSENT

       Roberta Napolitano, Chapter 13 Standing Trustee, (“Trustee”) responds to the Debtor’s

Request for Extension of Confirmation Hearing (ECF No. 77) and states that she cannot consent

to the relief requested for the following reasons:

   1. The Debtor’s Voluntary Petition was filed on May 17, 2019. To date, the Meeting of

       Creditors has not been completed.

   2. The Debtor has failed to maintain plan payments and is overdue in the amount of $1,100.00.

   3. U.S. Bank National Association as the mortgage holder on the Debtor’s residence located

       at 60 Rowland Road, Fairfield, Connecticut (the “Property”) has objected to confirmation

       on the grounds that the plan payments are not sufficient to pay the correct arrearage in the

       approximate amount of $486,797.86 over a period of 60 months.

   4. The Third Amended Plan (ECF No. 64) does not provide for the treatment of secured

       claims and does not surrender the Property. If the Debtor intends to retain the Property,

       the plan payment would need to be at least $9,014.78 over a period of 60 months. The

       Debtor’s net income is $2,095.00. The Debtor’s Plan payment is currently $100.00 per 2

       weeks over a period of 42 months and the Estimated Total Payments over the term of the

       Plan is $5,000.00.


                                              /s/ Roberta Napolitano
                                              Roberta Napolitano tr08378
Case 19-50680   Doc 81   Filed 04/29/20   Entered 04/29/20 23:57:33   Page 2 of 3



                                    Chapter 13 Standing Trustee
                                    10 Columbus Blvd., 6th Floor
                                    Hartford, Connecticut 06106
                                    Tel: 860-278-9410, ext. 110
                                    Fax: 860-527-6185
                                    Email: rnapolitano@ch13rn.com
Case 19-50680      Doc 81    Filed 04/29/20    Entered 04/29/20 23:57:33        Page 3 of 3



                        UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF CONNECTICUT
                                 Bridgeport Division

IN RE:                                         : CHAPTER 13
DANIEL THOMAS GUILFOILE                        : CASE NO. 19-50680-JAM
                                               :
        Debtor.                                : April 29, 2020

                               CERTIFICATE OF SERVICE

In accordance with the applicable provisions of the Federal Rules of Bankruptcy Procedure,
2002 and 7004, the undersigned certifies that on the date set forth above, the following
documents were served on the U.S. Trustee and all appearing parties via the court’s electronic
filing system, or by first class mail on the parties listed in section 2 below:

  1. Documents Served: Statement of Basis for Refusing Consent

  2. Parties Served Via First Class Mail:
     Pro Se Debtor(s):
     DANIEL THOMAS GUILFOILE
     60 ROWLAND ROAD
     FAIRFIELD, CT 06824

  3. Parties Served Electronically Include:
     Debtor’s Attorney: N/A
     Email:

      Office of the United States Trustee:
      Kim McCabe, Assistant United States Trustee
      Email: ustpregion02.nh.ecf@usdoj.gov


                                          /s/ Roberta Napolitano
                                          Roberta Napolitano tr08378
                                          Chapter 13 Standing Trustee
